Citation Nr: 1235766	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-33 771	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland
 
 
THE ISSUES
 
1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from December 7, 2004 to August 19, 2008?
 
2.  What evaluation is warranted for posttraumatic stress disorder from August 20, 2008?
 
3.  What evaluation is warranted for chest keloid scar from December 7, 2004?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
M. Turner, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from May 1998 to December 2004.
 
This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Philadelphia, Pennsylvania.  The case was certified to the Board by the RO in Baltimore, Maryland.  It was remanded for additional development in November 2009 and has now been returned to the Board for appellate disposition.
 
The issue of what rating for PTSD is warranted since August 20, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  For the period from December 4, 2004 to August 19, 2008, the Veteran's PTSD most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
 
2.  The Veteran has a tender 2.0 inch by .5 inch keloid scar on her chest; the scar does not affect chest function.
 
 
CONCLUSIONS OF LAW
 
1.  For the period from December 4, 2004 to August 19, 2008, the criteria for a rating of 30 percent for PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).
 
2.  The criteria for a rating in excess of 10 percent for a keloid scar were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2008).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 
 
VA fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran failed to report for VA examinations in July 2010.  These exams were rescheduled at the Veteran's request since she claimed that she was unable to leave work to come to the exams.  The Veteran again failed to report to VA examinations scheduled in July 2011.  She did not provide any excuse for her failure to report.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order for the period of time being addressed.  
 
Initial Ratings
 
The Veteran contends that the symptoms of her PTSD and her keloid scar are more severe than are accounted for by the 10 percent ratings which are in effect for both of these disabilities.
 
Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.
 
In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
A.  PTSD
 
The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that Code a rating of 10 percent is assigned when the Veteran exhibits occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or when symptoms are controlled by continuous medication.  
 
A rating of 30 percent is assigned where the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.
 
A rating of 50 percent is assigned where the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.
 
At her initial examination on May 18, 2005 the Veteran reported that she had nightmares about once every two months, occasional depressed mood, guilt, and panic attacks when she has to travel, especially by plane.  She felt anxious and her husband complained that she had "mood swings."  She took anxiety or sleep medication when she had to fly but otherwise was not on psychiatric medications.  She denied receiving other psychiatric treatment, and she had never been hospitalized for psychiatric reasons.  She had family that she rarely saw due to her fear of flying.  She becomes sad and tearful when she talks about the plane crash (her stressor) and avoids discussing it as much as possible.  She has some close friends.  She was working, and her PTSD reportedly did not cause problems at work.  The Veteran noted, however, that she purposely found a job close to her house so that she would not have to travel more than 10 minutes to get to work due to her PTSD symptoms.  
 
A mental status exam showed that her attitude was cooperative and she was fully oriented.  She was clean, well groomed, and she had no problems with activities of daily living.  Her behavior was not inappropriate, her activity was normal, and her speech was audible, fluent, organized, and goal directed.  The appellant's attention and concentration were within normal limits, and her memory was intact.  Her impulse control was not impaired, and insight was fair.  There were no hallucinations or illusions.  The Veteran's affect was appropriate but her mood was subdued, and she was tearful at times.  Her thought process was logical with no evidence of tangential thoughts, loose associations, flight of ideas, delusions, or paranoia.  She reported getting only four to five hours of sleep per night due to a combination of chronic pain and PTSD.  She also reported having panic attacks when had to fly and occasionally when she had to use other modes of transportation.  She had no suicidal or homicidal thoughts.  
 
The examiner diagnosed chronic, mild PTSD.  He assigned a global assessment of functioning score of 65.  This denotes symptoms considered to be mild, or which cause some difficulty in social, occupational, or school functioning although the individual is generally functioning pretty well and has some meaningful personal relationships.  The examiner assessed the Veteran's PTSD symptoms as having a mild effect on her level of social functioning and a minimal effect on her level of job functioning.
 
In her September 2005 notice of disagreement, the Veteran reported that her symptoms were constantly present even when she does not have to travel, but they intensified when she had to fly or travel.
 
The Veteran submitted statements from friends and relatives.  Her sister indicated that the Veteran used to be outgoing, but was now distant.  She had nightmares and was withdrawn.  The Veteran's other sister wrote that the appellant was terrified by having to fly to California to stay with her and she had to take a sedative in order to be able to undergo the flight.  When she was staying with her sister, the Veteran was not interested in meeting up with friends or other relatives.  Her father wrote that the Veteran talked about nightmares.  A friend wrote that the Veteran changed after the plane crash and no longer wanted to work around planes.  She often talked about the plane crash, and was unable to rest because she would think about the crash.  She flew with the Veteran during service after the crash and the Veteran was panic stricken at the time.  During service after the crash the Veteran seemed sad and withdrawn.  
 
In October 2006 the Veteran wrote that she was now taking an antidepressant, which she did not feel was helping.  She felt depressed, had anxiety attacks, and had trouble remembering things.  She reported difficulty sleeping due to nightmares and back pain.  She reported becoming more withdrawn from friends and family.  She reported being terrified to travel to see family members because it brought back memories of the plane crash, and not going on business trips or vacations for fear of travel.   She described having a constant fear that she was going to die, and feeling that she had lost much of her motivation.  
 
Psychiatry appointments from April 2006 to August 19, 2008 document symptoms of nightmares, flashbacks, insomnia, and irritability.  The Veteran reported not wanting to be around other people and feeling depressed and anxious most of the time.  She reported having intense survivor guilt.  In May 2008 her psychiatrist assigned a global assessment of functioning (GAF) score of 42.  A GAF of 41-50 is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  The Veteran felt that her anxiety limited her potential employment.  In August 2008 the Veteran reported improvement, with nightmares and flashbacks occurring less often and she was able to sleep fairly well.  Although she had been afraid of travel and flying, she was able to fly to Florida and back without any problems.  
 
Giving the benefit of the doubt to the Veteran, her symptoms during the period up to August 19, 2008 most closely approximate occupational and social impairment with an occasional decrease in work efficiency and intermittent inability to perform occupational tasks, warranting a 30 percent rating.  The Veteran described having difficulty with tasks such as flying and driving due to her anxiety, having panic attacks and nightmares that interrupted her sleep, and becoming more socially isolated.  
 
The criteria, however, for an evaluation in excess of 30 percent were not met.  While the appellant's psychiatrist judged the Veteran's symptoms in May 2008 as being severe by assigning a GAF of 42, other evidence preponderates against this degree of impairment.  The VA examination that was afforded to the Veteran documented only mild symptoms and assigned a GAF of 65, indicating that she was generally functioning pretty well.  She did not have symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  While the Veteran reported panic attacks, there is no evidence that they occurred more than once per week.  Additionally, while the Veteran subjectively reported difficulties with memory, her memory was assessed as normal by the VA examiner and her psychiatrist did not document any memory problems.  The Veteran also complained that she felt unmotivated and depressed, which somewhat impacted her social life, but there is no evidence that this was to such a degree as to affect her occupationally.  While the Veteran's private psychiatrist's notes and her written statements indicate that her symptoms may have been somewhat worse than was documented on the VA examination, the evidence preponderates against  finding occupational and social impairment with reduced reliability and productivity.  In fact, the Veteran related that she felt that she was becoming more efficient at work.  The most recent psychiatric note also indicated that the Veteran's symptoms were becoming less severe, with less panic and nightmares and better sleep.  Hence, the preponderance of the evidence is against finding entitlement to an evaluation in excess of 30 percent. 
 
The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms of anxiety, depression, and sleep disturbance are contemplated by the rating schedule.  The Veteran was never hospitalized for a psychiatric disorder and was able to maintain employment successfully, without excessive absences or other problems, despite her PTSD. 
 
A rating of 30 percent, but no more, for the period from December 4, 2004 to August 19, 2008, is granted.  
 
B. Scar
 
VA examination dated May 2005 documented a 2 by .5 inch tender keloid scar on the Veteran's chest.  In her notice of disagreement, the Veteran related that the scar was very sore to the touch and constantly itched.  She also was concerned about the cosmetic effects of the scar, and felt that she had to keep it covered with clothing.  In an October 2006 letter, the Veteran related that her keloid at times itched so much she scratched it until it bled.  It reportedly was irritated by seat belts.   Prior attempts to fix the scar were unsuccessful and made it worse.  
 
The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of the claim. 
 
Pursuant to the rating criteria in effect at the time that the Veteran filed her claim, a 10 percent rating was applied for a superficial scar that was painful upon examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  A higher rating was available only for scars that were deep or caused limited motion, which is not the case here.  38 C.F.R. § 4.118.

Furthermore, even if the current rating criteria were applied, the Veteran would not be entitled to a higher rating because a 10 percent rating applies for one or two scars that are unstable or painful.  38 C.F.R. § 7804.  
 
The Board also finds that the Veteran's symptoms did not present such an exceptional disability picture as to render the schedular rating inadequate at any time.  38 C.F.R. § 3.321(b).  See also Thun, 11 Vet. App. at 115.  The rating schedule contemplates a painful scar.  Further, there is no evidence that the Veteran was ever hospitalized as a result of her scar or that it had any effect on her employment.  
 

ORDER
 
For the period from December 4, 2004 to August 19, 2008, entitlement to a rating of 30 percent for PTSD is granted subject to the laws and regulations governing the award of monetary benefits.
 
Entitlement to a rating in excess of 10 percent for a keloid scar on the chest for the term since December 7, 2004, is denied.
 
 

REMAND
 
A review of the claims file reveals absolutely no evidence concerning the nature and extent of the Veteran's PTSD after August 19, 2008, i.e., more than four years ago.  It is not possible to assign a rating with no evidence.  38 C.F.R. § 4.21 (2011) (noting that there must be findings sufficiently characteristic to identify the disease and the disability therefrom).  More recent treatment records should be obtained, if they exist.  The Veteran should also be afforded one last opportunity to appear for a VA examination.  If the Veteran again does not appear for examination, the RO is directed to consider 38 C.F.R. § 3.655.  
 
Accordingly, the case is REMANDED for the following action:
 
1. The RO should contact the Veteran and request that she identify all treatment that she received for PTSD since August 2008.  All identified treatment records should be obtained.  VA treatment records should also be obtained, regardless of the Veteran's response or lack thereof.   If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  
 
2.  Thereafter, the Veteran should be afforded another opportunity to attend a VA examination to determine the nature and extent of the appellant's PTSD.  The RO should ensure all notifications are sent to the correct address.  If the Veteran fails to appear for the examination, the RO should consider 38 C.F.R. § 3.655.
 
3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 
 
Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

 
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


